DETAILED ACTION

This action is in response to the Application filed on 09/09/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/09/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --POWER TRANSDUCER INCLUDING A RATE OF VOLTAGE CHANGE DETECTION CIRCUIT--.

Claim Objections
Claim(s) 6 – 7 and 18 – 19 is/are objected to because of the following informalities:  
Claims 6 – 7 and 18 - 19 define variables C1, C2, T, dv/dt and R, respectively. Said variables should be between parenthesis.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4, 12, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2005/0116698; (hereinafter Prinz) in view of US Pub. No. 2012/0194075; (hereinafter Iwai).
 claim 1, Prinz [e.g. Fig. 1A] discloses an electronic circuit comprising: an output node [e.g. VOUT] to output a DC signal indicating a rate of change over time of voltage at a measurement target node [e.g. lower terminal of 122], a first capacitor [e.g. capacitor directly connected between inductor and resistor]  and a first resistor connected in series between the measurement target node and a reference voltage node [e.g. resistor directly connected to lower terminal of capacitor and ground]; and a second capacitor [e.g. 122] connected between the output node and the reference voltage node [e.g. via lower resistor directly connected to 122; paragraph 032 recites “Also common to all of the regulators illustrated is a device 122 from which the rate of change of the output voltage over time ("dv/dt") can be determined”].
Prinz fails to disclose a first rectifier circuit connected between the output node and a connection node of the first capacitor and the first resistor.
Iwai [e.g. Fig. 3] teaches a first rectifier circuit [e.g. D2] connected between the output node [e.g. TS1] and a connection node of the first capacitor [e.g. C2] and the first resistor [e.g. R1].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Prinz by a first rectifier circuit connected between the output node and a connection node of the first capacitor and the first resistor as taught by Iwai in order of being able to detect presence of load.

Regarding claim 4, Prinz fails to explicitly disclose wherein the first capacitor has a capacitance 1/10 or less of a parasitic capacitance of the measurement target node.


Regarding claim 12, Prinz [e.g. Fig. 1A] discloses an electronic apparatus comprising: a power transduction circuit [e.g. 116 and lower side diode] configured to transduce power [e.g. from 118]; an electronic circuit including an output node [e.g. VOUT] to output a DC signal indicating a rate of change over time of output voltage of the power transduction circuit; and a control circuit [e.g. 105] configured to control the power transduction circuit based on the DC signal, wherein the electronic circuit includes: a first capacitor [e.g. capacitor directly connected between inductor and resistor] and a first resistor connected in series between a reference voltage node [e.g. resistor directly connected to lower terminal of capacitor and ground] and a measurement target node [e.g. lower terminal of 116; resistor directly connected to lower terminal of capacitor and ground] that outputs a voltage transduced by the power transduction circuit [e.g. VOUT]; and a second capacitor [e.g. 122] connected between the output node and the reference voltage node [e.g. via lower resistor directly connected to 122; paragraph 032 recites “Also common to all of the regulators illustrated is a device 122 from which the rate of change of the output voltage over time ("dv/dt") can be determined”].
Prinz fails to disclose a first rectifier circuit connected between the output node and a connection node of the first capacitor and the first resistor.
Iwai [e.g. Fig. 3] teaches a first rectifier circuit [e.g. D2] connected between the output node [e.g. TS1] and a connection node of the first capacitor [e.g. C2] and the first resistor [e.g. R1].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Prinz by a first rectifier circuit connected between the output node and a connection node of the first capacitor and the first resistor as taught by Iwai in order of being able to detect presence of load.

Regarding claim 13, Prinz [e.g. Fig. 1A] discloses wherein the power transduction circuit includes a switching element [e.g. 116] connected to the measurement target node, and the control circuit controls a voltage at a control terminal of the switching element based on the DC signal so that the DC signal has a predetermined voltage level [e.g. paragraph 031 recites “All of these regulators utilize digital controller 105 to control the transistor or switch 116 to provide a desired output voltage ("Vout") from a given supply voltage 118”. Paragraph 034 recites “…the digital controller 105 generates pulses on drive output pin 114 whenever voltage on voltage feedback pin 112 is less than the voltage on the reference voltage pin 110].

Regarding claim 16, Prinz fails to disclose wherein the first capacitor has a capacitance 1/10 or less of a parasitic capacitance of the measurement target node.
It would have been obvious to one having ordinary skill in the art before the effective filing date to have wherein the first capacitor has a capacitance 1/10 or less of a parasitic capacitance of the measurement target node, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. It should be noted that MPEP 2144.05 (II) states that it is not inventive to discover the optimum or workable value/range when the general conditions are disclosed in the prior art. Since Prinz, in general, discloses the first capacitor and the measured target node as claimed, it would have been obvious for one of ordinary skill in the art, through routine experimentation, to determine the optimal value of the capacitance of the first capacitor in order of being able to respond more quickly to sudden changes, Abstract. 

Claim(s) 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prinz in view of Iwai and further in view of US Pub. No. 2010/0321041; (hereinafter Feldtkeller).

Regarding claim 2, Prinz fails to disclose further comprising a switch connected between the output node and the reference voltage node, wherein the switch controls whether to discharge accumulated electric charge of the second capacitor.
Feldtkeller [e.g. Fig. 5] teaches further comprising a switch [e.g. 34] connected between the output node [e.g. 103] and the reference voltage node [e.g. ground via 32, 33], wherein the switch controls whether to discharge accumulated electric charge of the second capacitor [e.g. paragraph 059 recites “During this on-period of the first switching element 101 first the second switch 34 of the recharging circuit 30 is switched on in order to discharge the third capacitance 23”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Prinz by further comprising a switch connected between the output node and the reference voltage node, wherein the switch controls whether to discharge accumulated electric charge of the second capacitor as taught by Feldtkeller in order of being able to determining a temporal change of an output voltage of a half-bridge circuit during a dead time.

Regarding claim 14, Prinz fails to disclose wherein the electronic circuit includes a switch connected between the output node and the reference voltage node, the switch being to control whether to discharge accumulated electric charge of the second capacitor.
Feldtkeller [e.g. Fig. 5] teaches wherein the electronic circuit includes a switch [e.g. 34] connected between the output node [e.g. 103] and the reference voltage node [e.g. ground via 32, 33], the switch being to control whether to discharge accumulated electric charge of the second capacitor [e.g. paragraph 059 recites “During this on-period of the first switching element 101 first the second switch 34 of the recharging circuit 30 is switched on in order to discharge the third capacitance 23”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Prinz by wherein the electronic circuit includes a switch connected between the output node and the reference voltage node, the switch being to control whether to discharge accumulated electric charge of the second capacitoras taught by Feldtkeller in order of being able to determining a temporal change of an output voltage of a half-bridge circuit during a dead time.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prinz in view of Iwai and further in view of US Pub. No. 2003/0178993; (hereinafter Tang).

Regarding claim 11, Prinz [e.g. Fig. 1A] discloses a semiconductor device comprising: at least one of switching elements [e.g. 116]; an electronic circuit, wherein the electronic circuit includes: an output node [e.g. VOUT] to output a DC signal indicating a rate of change over time of voltage at a measurement target node of the at least one of switching elements [e.g. lower terminal of 116], a first capacitor [e.g. capacitor directly connected between inductor and resistor] and a first resistor connected in series between the measurement target node of the at least one of switching elements and a reference voltage node [e.g. resistor directly connected to lower terminal of capacitor and ground]; and a second capacitor [e.g. 122] connected between the output node and the reference voltage node [e.g. via lower resistor directly connected to 122; paragraph 032 recites “Also common to all of the regulators illustrated is a device 122 from which the rate of change of the output voltage over time ("dv/dt") can be determined”].
Prinz fails to disclose a substrate; an electronic circuit on the substrate; and a first rectifier circuit connected between the output node and a connection node of the first capacitor and the first resistor.
Iwai [e.g. Fig. 3] teaches a first rectifier circuit [e.g. D2] connected between the output node [e.g. TS1] and a connection node of the first capacitor [e.g. C2] and the first resistor [e.g. R1].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Prinz by a first rectifier circuit connected between the output node and a connection node of the first capacitor and the first resistor as taught by Iwai in order of being able to detect presence of load.
Tang [e.g. Fig. 1] teaches a substrate; an electronic circuit on the substrate [e.g. paragraph 021 recites “the switches are mounted on the same substrate”; paragraph 027 recites “the fluxgate sensor comprises two planar layers of toroidal magnetic core embedded in a circuit substrate”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Prinz by a first rectifier circuit connected between the output node and a connection node of the first capacitor and the first resistor as taught by Tang in order of being able to provide an integrated circuit.

Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Allowable Subject Matter
Claims 3, 5 - 10, 15, 17 – 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	The primary reason for the indication of the allowability of claim 3 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the switch is turned on to discharge the second capacitor after a voltage level of the DC signal output from the output node is stabilized”.
	The primary reason for the indication of the allowability of claim 5 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein a capacitance of the first capacitor, a capacitance of the second capacitor, and a resistance of the first resistor are set to a time constant of 100 nsec or less, the time constant being required until the DC signal according to a voltage change of the measurement target node is output from the output node”.
	The primary reason for the indication of the allowability of claim 7 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein a voltage Vout of the output node is expressed by Formula (2) using the rate of change over time dv/dt of voltage at the measurement target node, a capacitance C1 of the first capacitor, a capacitance C2 of the second capacitor, and a resistance R of the first resistor: Vout = C1 x R x (dv/dt) x [1-exp{-t/R(C1 + C2)}] … (2)”.
	The primary reason for the indication of the allowability of claim 8 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “further comprising: a first detector connected to the measurement target node and to output, from a first output node, a first DC signal indicating a rate of change over time of rising voltage at the measurement target node; and a second detector connected to the measurement target node and to output, from a second output node, a second DC signal indicating a rate of change over time of falling voltage at the measurement target node, wherein the detector includes a third capacitor corresponding to the first capacitor, a second resistor corresponding to the first resistor, a second rectifier circuit corresponding to the first rectifier circuit, and a fourth capacitor corresponding to the second capacitor, and the second detector includes a fifth capacitor corresponding to the first capacitor, a third resistor corresponding to the first resistor, a third rectifier circuit corresponding to the first rectifier circuit, and a sixth capacitor corresponding to the second capacitor”.
	The primary reason for the indication of the allowability of claim 9 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “further comprising: a third detector connected to the connection node of the first capacitor and the first resistor and to output, from a first output node, a signal indicating a rate of change over time of rising voltage at the measurement target node; and a fourth detector connected to the connection node of the first capacitor and the first resistor and to output, from a second output node, a signal indicating a rate of change over time of falling voltage at the measurement target node, wherein the detector includes a fourth rectifier circuit corresponding to the first rectifier circuit and a seventh capacitor corresponding to the second capacitor, and the fourth detector includes a fifth rectifier circuit corresponding to the first rectifier circuit and an eighth capacitor corresponding to the second capacitor”.
	The primary reason for the indication of the allowability of claim 10 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the first rectifier circuit includes: a first diode having an anode connected to the connection node of the first capacitor and the first resistor and a cathode connected to the output node; and a second diode having a cathode connected to the connection node of the first capacitor and the first resistor and an anode connected to the output node”.
	The primary reason for the indication of the allowability of claim 15 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the switch is turned on to discharge the second capacitor after a voltage level of the DC signal output from the output node is stabilized”.
	The primary reason for the indication of the allowability of claim 17 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein a capacitance of the first capacitor, a capacitance of the second capacitor, and a resistance of the first resistor are set to a time constant of 100 nsec or less, the time constant being required until the DC signal according to a voltage change of the measurement target node is output from the output node”.
	The primary reason for the indication of the allowability of claim 19 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein a voltage Vout of the output node is expressed by Formula (4) using the rate of change over time dv/dt of voltage at the measurement target node, a capacitance C1 of the first capacitor, a capacitance C2 of the second capacitor, and a resistance R of the first resistor:Vout = C1 x R x (dv/dt) x [1-exp{-t/R(C1 + C2)}] … (4).”.
	The primary reason for the indication of the allowability of claim 20 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the electronic circuit comprises a first detector connected to the measurement target node and to output, from a first output node, a first DC signal indicating a rate of change over time of rising voltage at the measurement target node; and a second detector connected to the measurement target node and to output, from a second output node, a second DC signal indicating a rate of change over time of falling voltage at the measurement target node, wherein the first detector includes a third capacitor corresponding to the first capacitor, a second resistor corresponding to the first resistor, a second rectifier circuit corresponding to the first rectifier circuit, and a fourth capacitor corresponding to the second capacitor, and the second detector includes a fifth capacitor corresponding to the first capacitor, a third resistor corresponding to the first resistor, a third rectifier circuit corresponding to the first rectifier circuit, and a sixth capacitor corresponding to the second capacitor”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838